





Exhibit 10.2




EXCEPT AS SET FORTH BELOW UNDER THE PARAGRAPH HEADINGS “REIMBURSEMENT AND
PAYMENT”, “NO SHOP”, “CONDUCT OF BUSINESS; ACCESS”, “CONFIDENTIALITY”,
“EXPENSES”, “PUBLICITY” AND “GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL;
MISCELLANEOUS” (THE TERMS AND CONDITIONS OF WHICH ARE INTENDED TO BE AND SHALL
BE LEGALLY BINDING ON THE PARTIES), THIS TERM SHEET IS A NON-BINDING EXPRESSION
OF INTENT, DOES NOT CONSTITUTE A COMMITMENT BY EITHER PARTY AND DOES NOT CREATE
ANY OBLIGATION OR DUTY BY EITHER PARTY TO MAKE, CONSIDER OR NEGOTIATE ANY
TRANSACTION.  THESE PROPOSED TERMS AND CONDITIONS ARE PROVIDED FOR DISCUSSION
PURPOSES ONLY AND DO NOT CONSTITUTE AN OFFER, AGREEMENT OR COMMITMENT BY EITHER
PARTY TO ENTER INTO ANY PROPOSED TRANSACTION PURPORTED TO BE EVIDENCED HEREBY
AND THE ENTERING INTO SUCH TRANSACTION IS SUBJECT TO THE COMPLETION OF
SATISFACTORY DUE DILIGENCE BY THE PARTIES AS DETERMINED IN THEIR SOLE AND
ABSOLUTE DISCRETION AND THE EXECUTION OF BINDING DEFINITIVE DOCUMENTATION.
 NOTHING CONTAINED HEREIN SHALL IMPOSE UPON EITHER PARTY ANY DUTY TO NEGOTIATE,
AND EITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE DISCUSSIONS WITH THE OTHER
WITH RESPECT TO THE PROPOSED TRANSACTION AT ANYTIME WITHOUT NOTICE OR ANY
OBLIGATION OR LIABILITY TO SUCH PARTY.




TERM SHEET




Acquirer:

Implant Sciences Corporation (“IMSC”).

Target:

Zapata Industries SAS (“Zapata”).

Transaction:

Acquisition by IMSC of one hundred percent (100%) of Zapata’s outstanding
equity, or all of Zapata’s business, on a cash free and debt free basis,
excluding inventory (such acquisition, in whatever form as agreed by the
parties, the “Acquisition”)1.  The Acquisition will be structured by the parties
based on the due diligence findings as well as business, legal, tax, accounting
and other considerations.

Target Closing Date:

September 30, 2016, promptly after the satisfaction of all conditions precedent.

1 The parties acknowledge that approval of the French government may be
necessary as a condition of sale of “dual use” technology.  If and to the extent
that such approval is required for this transaction and not obtained in advance
of the Closing, the parties agree to restructure the Acquisition  in a manner
that complies with law and consistent with the economics hereunder, including
without limitation the Purchase Price section of this term sheet. If such
restructure is not possible then Paragraph B of the Reimbursement and Payment
section of this term sheet shall not apply (but Paragraph A of such section
under all circumstances shall remain in full force and effect).

Purchase Price:

IMSC shall pay the following consideration to Zapata for the Acquisition:



a.

A number of shares of common stock of IMSC equal to sixty percent (60%) of the
total issued and outstanding common shares of IMSC on a fully-diluted basis
(treating any preferred stock on an as-converted basis and any warrants on an
as-exercised basis) (the “Stock Consideration”);



b.

$15,000,000 in cash (the “Cash Consideration”); and



c.

Warrants to purchase 50,000,000 common shares of IMSC for $1.50 per share, which
warrants will contain customary provisions, and shall expire four (4) years
following the closing of the Acquisition (the “Closing”).

Conditions Precedent:

The obligations of the parties to enter into the Acquisition is subject to
customary conditions appropriate for a transaction of this size and complexity,
including without limitation:



(i)

review and potential revision to IMSC’s bylaws as applicable from and after the
Closing;

(ii)    completion by both parties and their representatives of all business,
tax, accounting, legal and other due diligence review (in parallel with the
negotiation of the definitive documents), with results satisfactory to each
party in all respects;



(iii)

the negotiation and execution of definitive documents for the Acquisition,
including, without limitation, any required ancillary documents;



(iv)

no material adverse change in Zapata’s business, operations, prospects or
financial condition;



(v)

the representations and warranties of all parties being true and correct at
signing and Closing (subject to customary materiality standards);

(vi)   inclusion of mechanism(s) to be negotiated by which Zapata and IMSC are
indemnified for all liabilities arising prior to the closing, with sufficient
protections for same; and



(vii)

such other such customary additional terms not inconsistent with this term sheet
as agreed between the parties.

In addition to the above, the definitive documentation shall provide that prior
to the Closing, IMSC shall have:



a.

Repaid all of its outstanding indebtedness, so that IMSC shall be debt free;



b.

Shall have $35,000,000 in cash on hand ($15,000,000 of which constitutes the
Cash Consideration and $20,000,000 of which will be left as cash on hand for
working capital after the Closing);



c.

Re-domesticated from Massachusetts to a Delaware domiciled company;



d.

Proposed (to the extent any approvals are required) and/or caused the following
board/management changes to occur effective as of the Closing:



a.

IMSC’s board of directors will have authorization to have up to 7 directors,
with 4 directors (and in all events, the majority) appointed by Zapata at the
Closing, and 3 directors appointed by IMSC (with Robert Liscouski being one of
such 3 directors) and such 3 directors approved by Zapata.  All decisions are
subject to a majority vote of all directors.  In any event, a majority of the
IMSC board of directors will be independent directors under NASDAQ requirements;



b.

Robert Liscouski shall remain as a director and appointed the Chairman of IMSC’s
board of directors.  As Chairman, Mr. Liscouski will also be an executive
officer of IMSC and actively involved in its business; and



c.

Zapata shall have the right to designate the President and Chief Executive
Officer, in each case subject to satisfactory D&O insurance and IMSC
indemnification.



e.

Shall have completed any required SEC or other regulatory review and received
any requisite shareholder, governmental and court approvals which may be
necessary; and



f.

Adopted a new equity incentive plan effective as of the Closing;



g.

Not be subject to any litigation, or threatened litigation, that could, in
Zapata’s reasonable discretion, cause a material adverse effect on IMSC’s
business after the Closing or the Acquisition or that otherwise seeks to prevent
the Closing



h.

entered into a new employment agreement between IMSC and Franky Zapata,
effective as of the Closing; and



i.

had good-faith negotiations for entry into an employment agreement between IMSC
and Robert Liscouski, effective as of the Closing.

In addition to the above, the definitive documentation shall provide that prior
to the Closing, Zapata shall:



a.

Possess good and defensible title to its patent portfolio;






b.

Except if and to the extent otherwise agreed, be free and clear of all liens and
encumbrances with respect to its and its subsidiaries equity interests and
assets;






c.

Have completed and provided to IMSC any requisite audits required by the SEC and
stock exchange requirements applicable to IMSC;






d.

Not be subject to any litigation, or threatened litigation that could, in IMSC’s
reasonable discretion cause a material adverse effect on Zapata’s business or
the Acquisition or that otherwise seeks to prevent the Closing;






e.

Complete any required regulatory review and obtain all required shareholder,
governmental and third party consents; and






f.

Have its stockholders sign non-competition agreements with IMSC for a period of
four (4) years after the Closing (in addition to any obligations under
employment agreements).

Post-Closing:



a.

At or following the closing, IMSC shall change its name to a name that Zapata
pre-approves;



b.

Following the closing, IMSC shall seek to up-list to NASDAQ Marketplace; and



c.

At or following the closing, IMSC shall have the right to purchase all or any
portion of Zapata’s inventory as of the closing, at cost.

Reimbursement and Payment:








































No Shop:



A.

If the Acquisition does not occur for any reason (other than due  to breach by
Zapata of this term sheet or definitive deal documentation), then IMSC shall
immediately reimburse Zapata for any of its expenses which Zapata had incurred
in preparation and/or contemplation of the Acquisition, but solely to the extent
that such expenses were (i) for the joint benefit of Zapata and IMSC and/or for
the benefit of IMSC (but excluding legal fees to Zapata’s counsel and/or other
like expenses that were solely for the benefit of Zapata); and (ii) incurred
with approval by IMSC.






B.

If IMSC is ready, willing and able to consummate the Acquisition on the business
terms provided for herein then, if Zapata for any reason should choose not to
consummate the Acquisition, Zapata shall then immediately pay a break-up fee to
IMSC totaling Three Hundred Fifty Thousand Dollars ($350,000).  If for any
reason IMSC is  not ready, willing and/or able to consummate the Acquisition on
the business terms provided for herein, then IMSC shall then immediately pay a
break-up fee to Zapata totaling Three Hundred Fifty Thousand Dollars ($350,000).
 For avoidance of doubt, this provision is and shall be binding and effective
irrespective of due diligence results and/or any other form of deal contingency.




In consideration of the considerable time, effort and expense to be undertaken
by IMSC in connection with the proposed Acquisition, commencing on the date
hereof and through October 15, 2016 (the “No Shop Period”), Zapata shall not
(and shall cause its Representatives (as defined below) to not), directly or
indirectly, solicit or initiate or enter into discussions, negotiations or
transactions with, or encourage, or provide any information to, any individual,
corporation, partnership, limited liability company or other entity or group
(other than IMSC and its affiliates) concerning any transaction with respect to
the direct or indirect sale, transfer, license or other disposition of Zapata or
its or its subsidiaries equity interests, business or material assets (outside
of the ordinary course of business), whether by purchase, merger, consolidation,
recapitalization, exclusive license or otherwise, or any similar transaction
that could reasonably be expected to prohibit or materially impair or delay the
proposed Acquisition (a “Competing Transaction”), or enter into any agreement in
principle, letter of intent or definitive agreement with respect thereto.  For
purposes of this Term Sheet, a “Representative” shall mean, with respect to any
person or entity, it affiliates and the respective officers, directors,
managers, shareholders, members, employees, consultants, contractors, advisors,
agents and other representatives of such person or entity and its affiliates.
 Zapata shall immediately suspend any pre-existing discussion with all parties
other than IMSC and its affiliates regarding any solicitation or offer for a
Competing Transaction.  During the No Shop Period, Zapata shall promptly (but in
any event within 2 business days) after receipt notify IMSC if it receives any
solicitation or offer for a Competing Transaction.  Zapata represents that
neither Zapata nor any of its affiliates or shareholders is party to or bound by
any binding or non-binding agreement or understanding with respect to any
Competing Transaction.  Notwithstanding anything stated to contrary herein, this
paragraph “No Shop” shall be binding upon Zapata and enforceable by IMSC.

Conduct of Business; Access:













Confidentiality:

During the No Shop Period, except with the prior written consent of IMSC, Zapata
will and will cause its subsidiaries to:  (a) conduct its business in the
ordinary course in a manner consistent with past practice (except as expressly
otherwise contemplated herein); (b) maintain its properties and other assets in
good working condition (normal wear and tear excepted); and (c) use its
reasonable commercial efforts to maintain its business and employees, customers,
assets and operations as an ongoing concern in accordance with past practice.
 During the No Shop Period, Zapata will, upon reasonable advance notice and
during normal business hours, afford IMSC and its Representatives with
reasonable access to its and its subsidiaries assets, properties, facilities,
books and records and personnel, and cooperate with IMSC and its Representatives
regarding all due diligence matters, including without limitation document
requests.  Notwithstanding anything stated to contrary herein, this paragraph
“Conduct of Business; Access” shall be binding upon Zapata and enforceable by
IMSC.

This term sheet and any and all other non-public information a party learns
about the other party in connection with the Acquisition shall be kept strictly
confidential and shall not be used for any purpose other than to evaluate,
negotiate and consummate the Acquisition. No party shall disclose or permit its
representatives to disclose any such information except: (a) if required by law,
regulation or legal or regulatory process, or (b) to its representatives, to the
extent necessary to permit such representatives to assist the party in
evaluating, negotiating and consummating the Acquisition.

Expenses:

Each Zapata and IMSC shall pay for its legal fees, diligence costs and expenses,
and actual out-of-pocket disbursement charges incurred in connection with
entering into this Term Sheet and evaluating, negotiating and implanting the
definitive documentation and the proposed Acquisition (except as otherwise set
forth in the definitive documentation), whether or not the parties enter into
definitive documents for the Acquisition or the Acquisition is consummated.
Notwithstanding anything stated to the contrary herein, the provisions of this
paragraph “Expenses” shall be binding on IMSC and Zapata and enforceable by each
party.

Publicity:

Except as required by applicable law, rule or regulation (including without
limitation U.S. Securities and Exchange Commission and applicable stock exchange
requirements) or any governmental, judicial, regulatory or supervisory authority
having jurisdiction over such party or its Representatives (any of the
foregoing, “Applicable Law”), neither party nor its Representatives will make
any public announcements relating to the proposed Acquisition without the prior
written consent of the other party (such consent not to be unreasonably
withheld, delayed or conditioned).  In the event a public announcement relating
to the proposed Acquisition is required by Applicable Law (including without
limitation any filing of a Form 8-K by IMSC announcing its entrance into this
Term Sheet), the disclosing party will consult with the other party with respect
to such disclosure reasonably in advance of making such disclosure, and will
consider in good faith and accept all reasonable comments on such disclosure
made by the other party.  Notwithstanding anything stated to the contrary
herein, the provisions of this paragraph “Publicity” shall be binding on IMSC
and Zapata and enforceable by each party.

Governing Law; Jurisdiction; Waiver of Jury Trial; Miscellaneous:

This Term Sheet and the definitive agreements shall be governed by and construed
under and in accordance with the laws of the State of New York and the federal
laws of the United States of America, without giving effect to any choice of law
or conflict of law provision or rule.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the New York County, State of New York (and appellate courts thereof) for the
adjudication of any dispute under or in connection with or arising out of this
Term Sheet or any transaction contemplated hereby (and the definitive agreements
will provide for the same), and hereby agrees not to commence any such action or
proceeding except in such courts and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
   EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE UNDER OR IN CONNECTION
WITH OR ARISING OUT OF THIS TERM SHEET OR ANY TRANSACTION CONTEMPLATED HEREBY.
 This Term Sheet may be amended, modified or supplemented, or any provision
hereof waived, only by written agreement of the parties.  Notwithstanding
anything stated to the contrary herein, the provisions of this paragraph
“Governing Law; Jurisdiction; Waiver of Jury Trial; Miscellaneous” shall be
binding on IMSC and Zapata and enforceable by each party.

 

 

This Term Sheet does not contain all of the terms and conditions of any
arrangement proposed between the parties hereto, which shall be set forth in
detail in definitive documentation.  As a result, this Term Sheet is not, and
shall not be deemed to constitute and is not intended to constitute, a
commitment or an offer by any party to consummate the transactions contemplated
hereby, all of which shall be subject to satisfactory due diligence, all
requisite approvals, definitive documentation and the satisfaction or waiver of
all conditions set forth therein.

(SIGNATURE PAGE FOLLOWS)





7







--------------------------------------------------------------------------------

Private and Confidential




IN WITNESS WHEREOF, the undersigned parties have caused this Term Sheet to be
duly executed and delivered as of the last date set forth below.




IMPLANT SCIENCES CORPORATION







By:_/s/ William McGann

Name:  William McGann

Title:  Chief Executive Officer

Date:  July 18, 2016




ZAPATA INDUSTRIES SAS







By:_/s/ Franky Zapata

Name:

Franky Zapata

Title:

President

Date:          7/18/16








[Signature Page to Term Sheet]


